Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about January 31, 1996, which denied defendant’s motion to dismiss plaintiffs complaint for lack of jurisdiction, unanimously affirmed, with costs.
We agree with the IAS Court that the three attempts to serve defendant at his home, the first on a Friday at 7:55 a.m., the second the next day, Saturday, at 2:00 p.m., and the third two days later, Monday, Memorial Day, at 10:14 a.m., constituted due diligence justifying service under CPLR 308 (4). Concur—Murphy, P. J., Sullivan, Milonas and Tom, JJ.